November 18, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                    IN THE INTEREST OF S.A.H., A CHILD

NO. 14-13-01063-CV

                     ________________________________

       This cause, an appeal from the judgment in favor of appellee, Nicolas
Froylan Perez, signed November 13, 2013, was heard on the transcript of the
record. We have inspected the record and find no error in the judgment. We order
the judgment of the court below AFFIRMED.

      We order appellant, Mirna Leticia Alcantar, to pay all costs incurred in this
appeal.

      We further order this decision certified below for observance.